Schneider, J.,
dissenting. The factual pattern presented in this case begs for a conclusion that the subsequent employer (Lord Baltimore Press) acquired from the predecessor employer (Richardson Taylor-Globe Corporation) “substantially gll of the assets in a trade or business” of the latter, i. e., all *75intangible assets identified with and nsed directly in the business of carton making, less: cash, accounts receivable and obsolete tangible personal property and real estate, all of which was usable as well for other purposes.
In deciding the next question for determination, i. e., whether, “immediately after the acquisition,” Lord Baltimore employed in its trade or business substantially the same individuals who immediately prior to the acquisition were employed in the trade or business of Eichardson Taylor-Grlobe, the majority fails to recognize that the acquisition extended over a period of several months. By the terms of the purchase contract, Mitchell Avenue Company (the new name of Eichardson Taylor-Grlobe), although prohibited from accepting new orders, was required to complete and fill all its outstanding orders in process. This explains its retention of inventories of new goods, work in process and completed products.
“Then as each of the several stages of production [of those orders] was completed, the production employees were released to the new plant and were put on the payroll of Lord Baltimore Press.” Fourth paragraph of statement of the ease, page 70, supra, second line.
Manifestly, after each stage of production, Lord Baltimore immediately employed substantially the same individuals who were employed by Mitchell Avenue Company (Eichardson Taylor-Grlobe) immediately prior to the completion of each stage of production.
No joint application was filed on behalf of both predecessor and acquiring employers as required by Section 4141.24, Eevised Code. However, an examination of the whole record persuades me that the administrator waived this technicality by investigating the facts of the situation in the same manner as if the statute had been strictly observed by filing a joint application. Throughout the record, there is no indication and no claim by the administrator that he did not timely receive any information necessary for his determination of the issues or any of the data required by his Eegulation 306.7. The Common Pleas Court apparently was not urged to consider that regulation and it was not offered in evidence as an exhibit or otherwise. That court refused to notice it judicially. This refusal *76was made a specific assignment of error in the Conrt of Appeals, bnt the Attorney General’s brief fails to support the assignment. The Conrt of Appeals refused to decide that issue. In the argument and in the briefs on the motion for jurisdiction here, the Attorney General failed to raise that issue. I am satisfied that we should hold that appellant substantially complied with the statute and grant judgment in its favor.
Taft, C. J., and Brown, J., concur in the foregoing dissenting opinion.